Citation Nr: 1521404	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  04-13 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sickle cell alpha thalassemia and its residuals. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Raphael Modet, Attorney at Law


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1971 to November 1974. 

These matters come before the Board of Veterans' Appeals (Board) from a June 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for sickle cell alpha thalassemia and a TDIU. 

In a May 2007 decision, the Board denied these claims, and the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2008 Order, granting a Joint Motion for Remand (JMR), the Court vacated the Board's decision denying these claims and remanded the case for further development and readjudication in compliance with the directives specified in the JMR. 

In order to comply with the JMR, the Board remanded the case to the RO in March 2009.  Thereafter, the Board denied the Veteran's claims in a March 2010 decision.  The Veteran again appealed to the Court and, in a March 2011 Order granting another JMR, the Court vacated the March 2010 decision and remanded the claims for further development and readjudication in compliance with the directives specified in the JMR.

In June 2011, the Board remanded the case for a VA examination, since the Court found that the March 2009 VA examination report, which the Board relied upon in its March 2010 decision, was inadequate.  The Board also requested the Agency of Original Jurisdiction issue a Supplemental Statement of the Case in response to new evidence submitted by the Veteran.  In February 2012, the Board remanded the matter again because the requested medical opinion had been obtained but was not associated with the Veteran's claims folder.  

The requested medical opinion (obtained in October 2011) was associated with the Veteran's claims folder, a SSOC was issued in July 2013 and the matter was returned to the Board.  The Board reviewed the October 2011 VA examination report and found that further clarification was necessary.  In February 2015, the Board referred the matter for a medical expert opinion from the Veterans Health Administration (VHA).  In March 2015, a medical expert opinion was provided and associated with the claims folder.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).


FINDINGS OF FACT

1.  The Veteran's sickle cell and alpha thalassemia traits are congenital defects for VA purposes.

2.  The Veteran's sickle cell and alpha thalassemia traits were not subject to a superimposed injury or disease in service.  

3.  The Veteran is not service-connected for any disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for sickle cell alpha thalassemia have not been met.  38 U.S.C.A §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.

2.  The criteria for entitlement to a TDIU have not been met as a matter of law.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: (1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the record reflects that the Veteran was mailed a letter in May 2003 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  A March 2009 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim.  Although this last notice was delivered after the initial denial of the claim, the AOJ subsequently readjudicated the claim based on all the evidence in a supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Thus, the Veteran was not precluded from participating effectively in the processing of his claim and the late notice did not affect the essential fairness of the decision.  Therefore, the Board finds that the VA has satisfied its duty to notify under the VCAA.  

Further, the Board finds that the VA has satisfied its duty to assist under the VCAA.  The Veteran was afforded VA examinations in October 1992 and March 2009.  An addendum opinion was also obtained in October 2011.  Neither of the examinations or the addendum individually provided a complete and accurate analysis of the Veteran's claim.  Therefore, as noted above, the Board requested an expert medical opinion through the VHA.  The Veteran and his representative were notified of the VHA opinion in accordance with 38 C.F.R. § 20.903(a) (2014).  The Board finds that the VHA opinion is adequate for adjudication purposes.  The clinician reviewed the Veteran's claims folder, considered the Veteran's statements and reconciled contradictory evidence.  

The Veteran's service treatment records have been obtained and considered.  Neither the Veteran nor his representative has identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The Board recognizes that an October 1989 VA treatment record indicates that the Veteran was receiving Social Security Administration (SSA) benefits.  The Board is mindful of the decision in Golz v. Shinskei, 590 F.3d 1317, 1323 (Fed. Cir. 2010), which found that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103 when 'there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits.'  The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records.  Golz, 590 F.3d at 1323.  Given that the Veteran's VA treatment records and private treatment records comprehensively document the Veteran's diagnoses and the primary issue before the Board is whether the Veteran's diagnosed traits should be considered a defects or diseases, the Board finds that it is not prejudicial to the Veteran to not obtain his SSA records, and remanding his claim to obtain these records would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); see also Golz, 590 F.3d 1317.  There is no indication that such treatment records provide the necessary medical opinions at issue in this case.

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A , or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Service Connection 

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a), there is a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b) and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  Moreover, the defect, infirmity, or disorder must be detected and noted at entrance examination by a person who is qualified through education, training, or experience to offer medical diagnosis, statement or opinions. Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

VA General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service." 
Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).

VA General Counsel has held that service connection can be granted for congenital abnormalities which are aggravated by service.  See VAOPGCPREC 82-90 (July 18, 1990) (a disease considered by medical authorities to be of familial or hereditary origin by its very nature preexist claimants' military service; however, service connection for congenital, developmental or familial diseases could be granted if manifestations of the disease in service constituted aggravation of the condition). 
Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  But service connection is generally precluded by regulation for such "defects", because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007). 

Thus, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. 
§§ 1110 and 1111.  See 38 C.F.R. § 3.303(c); see also Quirin, 22 Vet. App. at 397; Terry, 340 F.3d at 1385-86 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply"). 
Service connection is only possible for a congenital defect is there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; VAOPGCPREC 11-99. 

The Board must therefore determine whether the Veteran's sickle cell trait and alpha thalassemia traits are congenital defects or diseases.  If the Board finds that either one is a defect, the presumption of soundness does not apply and service connection is only warranted for the disorder if there was a superimposed disease or injury during service.  If it is determined that the Veteran has a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-397.  When the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service, in order to rebut the presumption of soundness.  VA General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990).

On the Veteran's November 1971 entrance examination, the examiner listed a refractive error in the summary of diagnoses and defects.  No sickle cell or alpha thalassemia traits were included.  The Veteran was noted to be qualified for induction.  The Veteran endorsed cramping of the legs on his November 1971 report of medical history.  The remainder of the service treatment records is silent for complaints or treatment relevant to the issue claimed.

Post-service, a June 1984 treatment note indicates that the Veteran may have a history of sickle cell trait.  The Veteran also reported that he had right hip pain since 1982.  

A July 1984 treatment note indicates that the Veteran was provisionally diagnosed with necrosis of the femoral head.  A February 1985 treatment note indicates that the Veteran was treated for avascular necrosis (AVN) of the right hip.  The Veteran underwent a partial hip replacement.

In August 1984, the Veteran filed a claim for "bone deterioration - hip - possible sickle cell trait."  Medical treatment records indicate that the Veteran had sickle cell trait with AVN of left and right hip.  

A January 1986 VA treatment note indicates that the Veteran has the sickle cell trait with AVN of bilateral femoral head.  An October 1989 VA treatment note indicates that the Veteran has sickle cell trait and AVN.  The Veteran was also diagnosed with an abnormal glucose 6 PD (G6PD).  

The Veteran was afforded a VA examination in October 1992 where the examiner noted the Veteran's diagnosis of sickle thalassemia.  The Veteran reported that during service, he had symptoms of cramping pain and discomfort in his lower extremities.  He also reported that he worked continuously on exercising his lower extremities, but his cramping persisted.  The examiner noted that the Veteran's reports of in-service cramping "could possibly have been related" to his sickle cell thalassemia diagnosis.  

At a July 2007 VA hematology department visit (available in Virtual VA), the clinician noted that the Veteran sought a medical opinion regarding whether his hip pains and other problems are due to his sickle cell trait/alpha thalassemia hemoglobinopathy.  The clinician noted that the Veteran has the sickle cell trait and likely also alpha thal minima.  The clinician opined that although the "sickle cell trait can cause certain problems in certain situations, I'm not aware of it causing bilateral hip AVN."  The clinician also noted that "alpha thal minima never causes any problems; in fact, if anything, when alpha thal coexists with sickle trait, it mildly decreases the percentage of HbS the [patient] would otherwise have."  The clinician noted that he tried to reassure the Veteran that his hemoglobinopathies were not related to his other problems.  

The Veteran was afforded another VA examination in March 2009 where the examiner noted that the Veteran carried diagnoses of sickle cell and alpha thalassemia traits.  The examiner also noted that the Veteran has suffered from anemia.  The examiner opined that the Veteran's sickle cell and alpha thalassemia traits were congenital defects and no other diseases superimposed the defects.  The examiner also diagnosed normochromic macrocytic anemia secondary to sickle cell and alpha thalassemia traits.  The examiner also referred the matter for an analysis of the Veteran's AVN.  In April 2009, a doctor provided an assessment of the Veteran's AVN but did not offer an etiological opinion.  

The Veteran submitted an undated letter from Dr. S.B. (received in April 2010) which stated that the Veteran has anemia, caused by sickle trait, alpha thalassemia and G6PD, which she characterized as genetic diseases.  She noted the Veteran's report of painful ambulation while in-service and subsequent post-service diagnosis of AVN.  She opined that the Veteran's AVN was a direct result of his sickle trait/alpha thalassemia and that it "could have been exacerbated by the Veteran's time spent in Germany where he was exercising on a daily basis at higher altitudes."  She indicated that she consulted a hematologist prior to forming her opinion.   

In an October 2011 an addendum, a VA clinician opined that the Veteran's sickle cell trait and alpha thalassemia hemoglobinopathy were inherited autosomal recessive genetic changes of the hemoglobin DNA and that the sickle cell trait is less likely as not the cause or a contributing factor to the Veteran's AVN.  He concurred with the October 2007 VA clinician's treatment notes.  He also disagreed with the argument which supported a correlation between the Veteran's symptoms and his alleged exposure to higher elevations in service.  In that regard, the clinician noted that the elevation levels of two clinics where the Veteran was treated during service.  The Erlanger Clinic has a 1050 foot altitude and the Fort Sill Clinic had an 1188 foot altitude.  The clinician cited to an article submitted by the Veteran which stated that increases in sickling problems started with exercise to exhaustion at sea level and exercise at 4050 to 13,123 feet.  Neither of the places where the Veteran was stationed was high enough to trigger sickling problems.  The October 2011 VA clinician also inaccurately commented on whether there were any superimposed injuries related to service.  
The Board found that the October 2011 examiner did not adequately address all of the issues on appeal.  Therefore, in February 2015, the Board requested a VHA medical opinion.  In March 2015, Dr. A.W. provided the following medical opinions:

Board question:  Are the Veteran's sickle cell trait and alpha thalassemia trait a defect or disease?

Dr. A.W.'s response:  Both traits are defects as defined by "structural and inherent disorders which are more or less stationary in nature."  However, sickle cell trait can become a disease if the blood is subjected to lower oxygen levels which may happen under times of high elevations on land or in unpressurized flights.  Such elevations would necessary be greater than 5000 feet in altitude.  Such disease might also develop in conditions of severe exertion or dehydration.  There is no evidence that the Veteran experienced periods of exertion, dehydration or elevation sufficient to develop sickle cell disease.  

Board question:  If you find that the traits are defects, then was there any superimposed disease or injury in connection with the defect?  Comment on whether or not the Veteran's in-service cramping was a manifestation of a superimposed disease.

Dr. A.W.'s response:  There were no superimposed diseases.  The Veteran's in-service cramping would only be related to the defects if the Veteran had experienced a significant drop in blood oxygen level, exertion, dehydration or high altitudes - which Dr. A.W. already found that the Veteran did not experience.

Board request:  Please address/reconcile any contradictory evidence.

Dr. A.W.'s response:  The 1992 VA examination which stated that the Veteran's cramping may be related to his sickle diagnosis is inaccurate unless it could be proven that the Veteran's cramping occurred under periods of oxygen depletion through severe exercise with dehydration or low oxygen concentrations secondary to high elevations.  Dr. S.B.'s opinion which stated that the Veteran's traits are diseases, not defects, is inaccurate for the reasons identified in the first response.  The articles which were submitted by the Veteran are valid data; however, the circumstances under which the articles are relevant do not apply to the Veteran's specific facts.  In order for the data to apply to the Veteran, there would need to be evidence of severe exertion, dehydration or hypoxia - which there is not. 

Having carefully reviewed the record, the Board finds that the Veteran's sickle cell trait and alpha thalassemia traits are congenital defects.   Since the presumption of soundness does not apply to defects, the next question is whether there were any superimposed injuries during service.  The Board further finds that there were no superimposed diseases or injuries in connection with these defects.  The Board finds the March 2011 VHA medical opinion to be the most probative evidence of record.  In that regard, the doctor considered both evidence against and in favor of the Veteran's claim and provided an opinion supported by well-reasoned rationale.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board notes that in a March 2015 submission, the Veteran's attorney contends that the VHA medical opinion's rationale actually supports the view that the Veteran's traits are actual diseases.  The argument is that if a defect can turn into a disease, then the defect is actually a disease, rather than a defect.  However, the Board disagrees.  The VHA doctor states why he believes that the Veteran's traits are defects, rather than diseases, and goes into detail about how the defect can turn into a disease, under certain circumstances - which were not present in this case.  The Board agrees with the VHA doctor's categorization of the Veteran's conditions as defects.  

Further, although the October 2011 VA addendum was not completely adequate for adjudication purposes, the Board credits a portion of the information contained therein.  In that regard, the October 2011 VA clinician convincingly points out the fault in the Veteran's argument regarding his defects and exposure to high altitudes.  In that regard, the Veteran has argued that his in-service exposure to high altitudes in Germany caused him to have sickling crises, demonstrated by his leg cramping.  The Board finds that the medical evidence demonstrates that the Veteran's reports of cramping were not related to his alleged exposure to high altitudes in service, and possibly indicative of a sickling crisis, because the Veteran was never subjected to high enough altitudes which would likely cause him any problems.  

The Board finds the private opinion from Dr. S.B., which was submitted numerous times during the course of appeal, to be speculative in nature, see Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009), and therefore not probative.  It is couched in terms of what "could be" a relationship.  Although Dr. S.B. indicates that she consulted a hematologist as part of her analysis of the Veteran's symptoms, her opinion falls short of providing an adequate opinion.  The Board notes that the standard for weighing evidence is "at least as likely as not" and Dr. S.B.'s opinion does not meet this standard.  Further, Dr. S.B. does not provide any explanation or rationale for her opinion.  Evidence favorable to the Veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service is insufficient to establish service connection.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).   Likewise, the October 1992 VA opinion fails to adequately support the claim for the same reason.

The Veteran submitted articles on hip arthroplasty, sickle cell hemoglobinopathy, sickle cell trait and sickle cell disease.  The Board finds that the articles either do not support the Veteran's contention that he has sickle cell disease or do not support the Veteran's claim because the Veteran's medical history is not relevant to the articles' premises.

The Veteran also submitted another Board decision which granted service connection for sickle cell disease and AVN.  However, by law, Board decisions are nonprecedential and are not binding on subsequent Board decisions.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  See 38 C.F.R. § 20.1303 (2014).  Unfortunately, the Board decision submitted by the Veteran involves a different factual and medical background than the Veteran's and therefore warranted a different outcome.  

The Board also finds that the Veteran is not competent to opine as to whether his conditions are defects or diseases.  As indicated by the extensive procedural and medical history associated with the claims folder, that is an issue for which only a competent medical professional could provide an opinion.  A competent medical professional has provided an opinion which does not support the Veteran's claims.  

In sum, evidence shows that the Veteran has sickle cell and alpha thalassemia traits. However, a service connection finding is unwarranted because the preponderance of the evidence of record indicates that the Veteran's sickle cell and alpha thalassemia traits are congenital defects which are not related to service.  38 C.F.R. § 3.303. Further, the evidence is against a finding that there is a superimposed disease or injury on the sickle cell and alpha thalassemia traits during service.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  TDIU

The Veteran contends that the residuals of his sickle cell and alpha thalassemia traits have rendered him unemployable and requests a TDIU.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2014).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background, including his employment and educational history.  38 C.F.R. §4.16(b). 

In this case, the Veteran does not have a single disability rated as 60 percent disabling, nor has a combined disability rating of 70 percent.  In fact, the Veteran is not service-connected for any disabilities, including those he contends render him unable to work.  Consequently, a TDIU rating is not warranted, and must be denied for lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to service connection for sickle cell alpha thalassemia and its residuals is denied.

Entitlement to a TDIU is denied.  



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


